The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             May 7, 2014

                                          No. 04-13-00770-CR

                                          Tiffany NEMECEK,
                                                Appellant

                                                   v.

                                        THE STATE OF TEXAS,
                                              Appellee

                          From the 355th District Court, Hood County, Texas
                                      Trial Court No. CR12464
                          The Honorable Ralph H. Walton Jr., Judge Presiding


                                            ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice


        Appellant’s brief was due March 7, 2014. On March 10, 2014, appellant’s counsel filed a
motion to dismiss this appeal. However, we denied the motion because it was not signed by the
appellant. See TEX. R. APP. P. 42.2(a). We therefore ordered appellant’s attorney to file, on or
before April 10, 2014, appellant’s brief or a motion to dismiss that complies with Rule 42.2(a).
We explained that if appellant’s brief or a motion to dismiss was not filed by that date, we would
abate this appeal to the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). On
April 8, 2014, appellant’s counsel filed a motion to dismiss, which he represents is based on
appellant’s verbal request. However, the motion is not signed by appellant, as appellant’s counsel
states that he has not received from his client a signed copy of the motion. We therefore DENY
the motion to dismiss. As counsel is unable to communicate with his client, we abate this appeal
for an abandonment hearing.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

           (1) Does appellant desire to prosecute her appeal?

           (2) Is appellant indigent?
               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing a brief.

       (3) Has appointed or retained counsel abandoned the appeal?

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court